PAGE, J.
This action was brought upon an assignment, with an assumption agreement of the covenants of the lease, discussed in Zinwell Co. v. Ilkovitz, 144 N. Y. Supp. 815, decided herewith, to recover the same months’ rent. The landlord may simultaneously pursue his *818remedy against these defendants and their assignors, although, of course, he can have but one satisfaction.
For the reasons assigned in the opinion in Zinwell Co. v. Ukovitz, this judgment must be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.